UNPUBLISHED ORDER
                                Not to be cited per Circuit Rule 53



                   United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604
                                 Submitted July 19, 2006*
                                  Decided July 21, 2006


                                            Before

                      Hon. WILLIAM J. BAUER, Circuit Judge

                      Hon. JOHN L. COFFEY, Circuit Judge

                      Hon. FRANK H. EASTERBROOK, Circuit Judge

No. 06-1046                                                 Appeal from the United
                                                            States District Court for the
WALTER WELLS,                                               Northern District of Illinois,
     Plaintiff-Appellant,                                   Eastern Division.
              v.
                                                            No. 04 C 56
CITY OF CHICAGO and DANIEL FERNANDEZ,                       James B. Moran, Judge.
      Defendants-Appellees.


                                            Order

    Workers for the City of Chicago removed personal property from a trash-filled
residential lot; 16 months later the City demolished the house on the property. Wal-
ter Wells contends in this suit under 42 U.S.C. §1983 that the City and one of its
lawyers must compensate him for these events. The district court held, however,
that it lacks jurisdiction under the Rooker-Feldman doctrine because a state court
had authorized the City’s acts after ruling that Wells had not established an owner-
ship interest in the real estate and chattels. See District of Columbia Court of Ap-
peals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413
(1923).




   * Appellant has informed the court (Br. 10) that in his opinion oral argument is unnecessary.
This appeal is submitted on the briefs and the record. See Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 06-1046                                                                      Page 2


   The district court should not have invoked the Rooker-Feldman doctrine, be-
cause the state court did not command the City to remove the property and demol-
ish the house. It gave permission; whether to act on that permission was the City’s
decision, and it is possible to review that decision without setting aside the judg-
ment. See Exxon Mobil Corp. v. Saudi Basic Industries Corp., 544 U.S. 280, 293
(2005). This is why it is possible to use §1983 to seek damages for searches con-
ducted under purportedly defective warrants. Here we have authorization to demol-
ish a house rather than search it, but the principle is the same. The Rooker-
Feldman doctrine is not a federal (and jurisdictional) version of res judicata. See
Lance v. Dennis, 126 S. Ct. 1198 (2006).

    State-law doctrines of preclusion are what matter. Wells litigated and lost his
claim to be owner of the parcel and its contents. That decision is binding under 28
U.S.C. §1738, for Illinois would not permit Wells to relitigate the issue. This is what
distinguishes the warrant situation: Wells was a party to the state litigation, while
warrants issue ex parte. Wells could have had review on appeal in state court but
abandoned that process. It is now too late for further review. Because it is estab-
lished (via the preclusive effect of the state decision) that none of Wells’s property
was affected by the removal and demolition, there is no basis for relief under §1983.
Moreover, the state proceeding furnished all the process that was Wells’s due on the
question whether such an interest existed. His contention that the state court erred
is no reason to disregard its decision.

   The judgment of the district court is modified to reflect that the decision in de-
fendants’ favor is on the merits, rather than for lack of federal jurisdiction, and as
so modified is affirmed.